DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Claims 1-13 are currently pending in this application.
Claim Objections
Claim 1 is objected to because of the following informalities:  the comma is missing at the end of the second line: “imaging unit” should be “imaging unit,” [Line 2].  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the period is missing at the end of the claim: “said status” should be “said status.” [Line 3].  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, 10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,594,956 in view of Chew [US 2009/0309760 A1] in view of McMordie et al. (Hereafter, “McMordie”) [US 2011/0063446 A1] in further view of Hausen et al. (Hereafter, “Hausen”) [US 2004/0059693 A1] in even further view of Marinkovic et al. (Hereafter, “Marinkovic”) [WO 2006/106369 A1]. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 1 below.
Table 1: Instant Application No. 17/482,249 Claims vs. U.S. Patent No. 9,594,956 Claims
Instant Application No. 17/482,249 Claims (Difference Emphasis Added)
U.S. Patent No. 9,594,956 Claims (Difference Emphasis Added)
1. A method of managing a plurality of parking spaces, comprising: (a) monitoring a parking space with an imaging device of an imaging unit (b) detecting, by said imaging unit, occupancy of said parking space; (c) assigning said parking space, in which said occupancy was detected, an occupied status; (d) obtaining, as a result of said parking space having said occupied status, a single high resolution image of a vehicle occupying said parking space, said high resolution image obtained by said imaging device; (e) storing at least part of said high resolution image; (f) processing said high resolution image to extract a vehicle identifier of said vehicle from said high resolution image; and (g) in response to an inquiry, by a customer, that includes vehicle information entered in the form of one of a keyed in license plate number, a keyed in make or color of vehicle, an encoded vehicle license plate number read from a receipt or access ticket issuing to said customer, prior to parking said vehicle and wherein said vehicle information is entered to permit comparison by a system controller: (1) having the system controller compare said entered vehicle information to said vehicle identifier extracted from said high resolution image obtained by said imaging device; (2) identifying a location of said parking space based on a known location of said imaging device that obtained said high resolution image, and (3) charging a differential tariff to said customer based on said location of said parking space in which said vehicle is parked; wherein according to said differential tariff different individual parking spaces within the plurality of parking spaces are allowed to have different parking fees dependent on respective locations of said individual parking spaces.

3. The method of claim 2, wherein a status is indicated by illuminating a different color of a multicolor indicator, said multicolor indicator collocated with said imaging device, said illuminated color predefined to indicate said status

7. The method of claim 1, further comprising: displaying a thumbnail image of said parking space on a graphic user interface “GUI”; deciding whether said occupied status is incorrect, based on a visual review of said thumbnail image on said GUI; and correcting said occupied status if said parking space shown in said thumbnail image is vacant.
1. A method of managing a plurality of parking spaces, comprising: (a) monitoring a parking space with an imaging device of an imaging unit; (b) detecting, by said imaging unit, occupancy of said parking space; (c) assigning said parking space, in which said occupancy was detected, an occupied status, wherein said occupied status is indicated by illuminating a first color of a multicolor indicator collocated with said imaging device, said first color predefined to determine said occupied status; (d) obtaining, as a result of said parking space having said occupied status, a single high resolution image of a vehicle occupying said parking space, said high resolution image obtained by said imaging device; (e) storing at least part of said high resolution image on a storage device; (f) displaying a thumbnail image of said parking space on a graphic user interface (GUI), said thumbnail image digitally processed from an image electronically communicated to said GUI from said imaging unit; (g) deciding whether said occupied status is incorrect, based on a visual review of said thumbnail image on said GUI; (h) correcting said occupied status, by inputting computer-readable instructions to a computer terminal of said GUI, if said parking space shown in said thumbnail image is vacant and said computer terminal electronically communicating a command to toggle said multicolor indicator to illuminate a second color, said second color predefined to indicate a vacant status; (i) extracting from said high resolution image, by digital image processing, a permit identifier for said vehicle and comparing said permit identifier with at least one parking permit identification stored on said storage to determine a permit status of said parked vehicle; and (j) initiating an infringement process for said vehicle having said permit identifier that fails to coincide with at least one of said at least one parking permit identification.
10. A system for managing a plurality of parking spaces, comprising: (a) at least one camera for acquiring a respective occupancy image of at least one parking space; (b) at least one multicolor indicator, each of said at least one multicolor indicator collocated with a respective camera of said at least one camera for indicating an occupancy status of said at least one parking space imaged by said respective camera; (c) a memory for storing program code for: (i) assigning each said occupancy image a respective status selected from the group consisting of vacant and occupied wherein each said status is indicated by a different color of said multicolor indicator predefined to indicate said status, and (ii) illuminating said predefined color of said multicolor indicator according to said status; and (d) a processor for executing said program code.
1. A method of managing a plurality of parking spaces, comprising: (a) monitoring a parking space with an imaging device of an imaging unit; (b) detecting, by said imaging unit, occupancy of said parking space; (c) assigning said parking space, in which said occupancy was detected, an occupied status, wherein said occupied status is indicated by illuminating a first color of a multicolor indicator collocated with said imaging device, said first color predefined to determine said occupied status; (d) obtaining, as a result of said parking space having said occupied status, a single high resolution image of a vehicle occupying said parking space, said high resolution image obtained by said imaging device; (e) storing at least part of said high resolution image on a storage device; (f) displaying a thumbnail image of said parking space on a graphic user interface (GUI), said thumbnail image digitally processed from an image electronically communicated to said GUI from said imaging unit; (g) deciding whether said occupied status is incorrect, based on a visual review of said thumbnail image on said GUI; (h) correcting said occupied status, by inputting computer-readable instructions to a computer terminal of said GUI, if said parking space shown in said thumbnail image is vacant and said computer terminal electronically communicating a command to toggle said multicolor indicator to illuminate a second color, said second color predefined to indicate a vacant status; (i) extracting from said high resolution image, by digital image processing, a permit identifier for said vehicle and comparing said permit identifier with at least one parking permit identification stored on said storage to determine a permit status of said parked vehicle; and (j) initiating an infringement process for said vehicle having said permit identifier that fails to coincide with at least one of said at least one parking permit identification.
13. The system of claim 12, wherein said program code implements a self-modifying classification algorithm for assigning said respective statuses.


2. The method of claim 1, wherein said detecting includes providing machine-readable code of a self-modifying classification algorithm for assigning said respective statuses, the method further comprising: (e) said system executing said machine-readable code to modify said classification algorithm in response to said correcting.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the U.S. Patent.
The U.S. Patent fails to explicitly disclose processing said high resolution image to extract a vehicle identifier of said vehicle from said high resolution image; and (g) in response to an inquiry, by a customer, that includes vehicle information entered in the form of one of a keyed in license plate number, a keyed in make or color of vehicle, an encoded vehicle license plate number read from a receipt or access ticket issuing to said customer, prior to parking said vehicle and wherein said vehicle information is entered to permit comparison by a system controller: (1) having the system controller compare said entered vehicle information to said vehicle identifier extracted from said high resolution image obtained by said imaging device; (2) identifying a location of said parking space based on a known location of said imaging device that obtained said high resolution image, and (3) charging a differential tariff to said customer based on said location of said parking space in which said vehicle is parked; wherein according to said differential tariff different individual parking spaces within the plurality of parking spaces are allowed to have different parking fees dependent on respective locations of said individual parking spaces and (c) a memory for storing program code for: (i) assigning each said occupancy image a respective status selected from the group consisting of vacant and occupied wherein each said status is indicated by a different color of said multicolor indicator predefined to indicate said status, and (d) a processor for executing said program code.
Chew discloses processing said vehicle identifier of said vehicle from said ([0007] a first detection unit for determining one or more identifying features of each of a plurality of vehicles located in vehicle parking spaces [0017] processing one or more images of the car park lots 101 to provide information regarding the locations and numbers of empty and occupied car park lots 101, and guidance information to locate the car park lots 101. The identification of vehicles 103 is achieved by processing one or more images of the vehicles 103, which may include identifying the license plate (i.e., a series of number and/or characters) of vehicles 103.); and (g) in response to an inquiry, by a customer, that includes vehicle information entered in the form of one of a keyed in license plate number, a keyed in make or color of vehicle, an encoded vehicle license plate number read from a receipt or access ticket issuing to said customer ([0005] In accordance with a second aspect of the present invention, there is provided a method for use in the management of vehicle parking in a vehicle parking area having a plurality of vehicle parking spaces. The method comprises determining one or more identifying features of each of a plurality of vehicles located in vehicle parking spaces, receiving a request to locate a specific vehicle with at least one of said one or more identifying features, determining one or more possible locations for said specific vehicle based on said at least one of said one or more identifying features and the determined one or more identifying features of each of a plurality of vehicles, and displaying said one or more possible locations in response to said request. The one or more identifying features may comprise one or more of: the number plate, the color, the make and the model of a vehicle. [0059] For the purpose of exchanging information with the users, central controller 301, 303 can be built with interface for devices such as, but not limited to, in-vehicle units 131, audio devices 121, video devices 119, mobile devices 139, computers 133, LED panels, plasma display panels, and self-service kiosk 123. The communication between the central controllers 301,303 and the devices can be either wired or wireless.), prior to parking said vehicle and wherein said vehicle information is entered to permit comparison by a system controller: (1) having the system controller compare said entered vehicle information ([0033] The car park central controller 301 regulates the entry and exit of vehicles 325, and the locator central controller 303 tracks and monitors the vehicles 325 while they are within the car park premises 306. Although the car park central controller 301 and the locator central controller 303 is shown to be standalone and independent systems, in case the car park central controller 301 is a microprocessor-based system, the two central controllers 301, 303 can share the same microprocessor-based system i.e. the controllers 301, 303 can be integral. [0035] Cameras 311,317 are respectively mounted on the inside and outside of a car park premises 306. [0043] A single or network of cameras 311, 317 to monitor a region of interest inside and/or outside of a car park 306 and to provide the features mentioned above.) to said vehicle identifier extracted from said  ([0007] a first detection unit for determining one or more identifying features of each of a plurality of vehicles located in vehicle parking spaces, an interface unit for receiving a request to locate a specific vehicle with at least one of said one or more identifying features, a processing unit for determining one or more possible locations for said specific vehicle based on said at least one of said one or more identifying features and the determined one or more identifying features of each of a plurality of vehicles); (2) identifying a location of said parking space based on a known location of said imaging device that obtained said  ([0006] The detection unit may comprise a plurality of camera elements and an image processing unit for processing images obtained by the camera elements. Each camera element surveying one or more of the vehicle parking spaces. Each camera element may be arranged such that different cells of an image from the camera element is associated with one vehicle parking space, and the image processing determines the location of the vacant vehicle spaces based on individual cells of the images. [0007] a processing unit for determining one or more possible locations for said specific vehicle based on said at least one of said one or more identifying features and the determined one or more identifying features of each of a plurality of vehicles, and a display unit for displaying said one or more possible locations in response to said request [0066] As a driver is about to reverse into a parking lot, the camera detects this phenomenon and triggers a PTZ camera to capture the license plate of the vehicle. After the car is properly parked, the system will capture the time, which will be the commencement of parking fee. Similarly, when a car is about to leave a parking lot, this phenomenon is noticed by the scanning camera and the PTZ camera is activated to monitor the event and captures the time that the car leaves the parking lot.), and (3) charging a differential tariff to said customer based on said location of said parking space in which said vehicle is parked ([0028] The car park system 300, regulates vehicles 325 entering and leaving parking facility 306 by charging the users a parking fee. In order to provide supplemental value added services to the drivers and the car park operators, the system 300 is deployed in parallel with the car park system 100 described in the above embodiment. Supplemental services include but not limited to, vacant lots locating, parked vehicles locating, vacant lots reservation, vehicle safety surveillance, illegal parking enforcement, parked vehicle look-up, traffic flow forecast, and congestion control. [0066] As a driver is about to reverse into a parking lot, the camera detects this phenomenon and triggers a PTZ camera to capture the license plate of the vehicle. After the car is properly parked, the system will capture the time, which will be the commencement of parking fee. Similarly, when a car is about to leave a parking lot, this phenomenon is noticed by the scanning camera and the PTZ camera is activated to monitor the event and captures the time that the car leaves the parking lot. [0067] Payment of parking charges can be through cash card, where a booth can be positioned at the driver's side of the road for him to insert the cash card into a reader. Alternatively, if the city has implemented Electronic Toll Collection for use of its roads and highways, a similar device can be triggered by the camera system to deduct the parking charges.);  and (c) a memory for storing program code ([0074] The method and system of the example embodiment can be implemented on a computer system 800, schematically shown in FIG. 4. It may be implemented as software, such as a computer program being executed within the computer system 800, and instructing the computer system 800 to conduct the method of the example embodiment.) for: (i) assigning each said occupancy image a respective status selected from the group consisting of vacant and occupied ([0035] Each cell is being monitored and analysed repeatedly at a pre-defined time interval for one or more event status. These event status for vehicles parking, include, but not limited to, lot-vacant, lot-occupied, lot-in-transit, no-vehicle, vehicle-towards, vehicle-away, and vehicle-stop. The event status for car park surveillance, include, but not limited to, no-human, human-towards, human-away, crowd-towards, crowd-away, and crowd-stop.) and (d) a processor for executing said program code ([0079] The application program is read and controlled in its execution by the processor 818.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the teachings of Chew in order to enable the accurate locating of the vehicles [See Chew].
McMordie discloses processing said high resolution image to extract a vehicle identifier of said vehicle from said high resolution image ([0006] The field of view of a second camera fitted with a telephoto lens may then be aimed at the objects using a steerable mirror assembly to capture a high resolution image where the object of interest is predicted to be, based on image acquired by the wide-angle camera. Various image processing algorithms may be applied to confirm the presence of the object in the telephoto image. If an object is detected and the image is of sufficiently high quality, detailed facial, iris, alpha-numeric, or other pattern recognition techniques may be applied to the image. Recognition information is communicated by means of a data network to other devices connected to this network. [0008] In some cases, a processor is used to identify the objects (such as human anatomical features or license plate characters) based on the high-resolution image.);  prior to parking said vehicle and wherein said vehicle information is entered to permit comparison by a system controller: (1) having the system controller compare said entered vehicle information to said vehicle identifier extracted from said high resolution image obtained by said imaging device ([0041] Video analytic and computer vision algorithms may also be used to locate and identify multiple moving vehicles within the wide-angle camera's field-of-view. By then aiming the telephoto camera towards the location of each vehicle's license plate in sequence, the system may be used to generate multiple high resolution video feeds of license plates, each corresponding to a particular vehicle within the scene. Using license plate recognition or optical character recognition algorithms, embodiments of the present invention may then be used to read the characters on the license plates.); (2) identifying a location of said parking space based on a known location of said imaging device that obtained said high resolution image ([0041] identifying license plate using high resolution image [Fig. 1] image storage), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention such that the image used for identifying the license plate is captured separately after an object is detected as disclosed by McMordie. The motivation behind this modification would have been to capture the second high resolution image for the purpose of identifying a license plate number, since the high resolution image is of better quality [See McMordie, 0004].
Hausen discloses (3) charging a differential tariff to said customer based on said location of said parking space in which said vehicle is parked; wherein according to said differential tariff different individual parking spaces within the plurality of parking spaces are allowed to have different parking fees dependent on respective locations of said individual parking spaces ([0036-0038] Parking time data are reported by the terminal to the parking server either just before the end of the transaction or when financial transactions are periodically collected from the terminal, at the latest. As a result, according to the method covered by the invention, the tariff of a service, for instance parking fees, is determined on the basis of the requested parking time and the location of the terminal, and also on the basis of the user's personal parameters, which are defined when the user registers with the operator of the parking server (or during the subscription process), and which may include subscription to parking packages etc. These personal parameters are chiefly of two types, tariff parameters and payment parameters. Tariff parameters play a part in the calculation of the parking fees, taking account of the address of the user to apply a residential tariff etc. Payment parameters relate to the financial capacities allocated to the user in terms of value and time.  As with bank cards or credit, they may include a limit on the expenditure by the user over a given period of time or for a given transaction etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the differential parking tariff as taught by Hausen. One with ordinary skill in the art may recognize that parking fees for parking lots may differ. Parking fees may be determined by length of time parking, location, and time of day. All of the claimed features are known and may be combined using known techniques to yield predictable results.
Marinkovic discloses assigning each said occupancy image a respective status selected from the group consisting of vacant and occupied wherein each said status is indicated by a different color of said multicolor indicator predefined to indicate said status ([Page 3] Parking-place status indicator, provided with red and green lamps, is located at each parking space. One lamp is always lit. The green lamp is lit when the parking place is free, and the red one when it is occupied or booked.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the parking place status indicator at each parking space as taught by Marinkovic. The motivation behind this modification would have been to allow users to readily find a space available for parking, which is a desired feature in this field.
Claims 1-3, 5, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7 of U.S. Patent No. 11,232,301 in view of Chew [US 2009/0309760 A1]. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 2 below.
Table 2: Instant Application No. 17/482,249 Claims vs. U.S. Patent No. 11,232,301 Claims
Instant Application No. 17/482,249 Claims (Difference Emphasis Added)
U.S. Patent No. 11,232,301 Claims (Difference Emphasis Added)
1. A method of managing a plurality of parking spaces, comprising: (a) monitoring a parking space with an imaging device of an imaging unit (b) detecting, by said imaging unit, occupancy of said parking space; (c) assigning said parking space, in which said occupancy was detected, an occupied status; (d) obtaining, as a result of said parking space having said occupied status, a single high resolution image of a vehicle occupying said parking space, said high resolution image obtained by said imaging device; (e) storing at least part of said high resolution image; (f) processing said high resolution image to extract a vehicle identifier of said vehicle from said high resolution image; and (g) in response to an inquiry, by a customer, that includes vehicle information entered in the form of one of a keyed in license plate number, a keyed in make or color of vehicle, an encoded vehicle license plate number read from a receipt or access ticket issuing to said customer, prior to parking said vehicle and wherein said vehicle information is entered to permit comparison by a system controller: (1) having the system controller compare said entered vehicle information to said vehicle identifier extracted from said high resolution image obtained by said imaging device; (2) identifying a location of said parking space based on a known location of said imaging device that obtained said high resolution image, and (3) charging a differential tariff to said customer based on said location of said parking space in which said vehicle is parked; wherein according to said differential tariff different individual parking spaces within the plurality of parking spaces are allowed to have different parking fees dependent on respective locations of said individual parking spaces.	

2. The method of claim 1, further comprising: (h) detecting, by said imaging device, vacancy of said parking space; and (i) assigning said parking space vacant status.

1. A method of managing a plurality of parking spaces, comprising: monitoring a parking space with a single imaging camera sensor capable of alternating between capturing an occupancy image and capturing a high resolution identity image, said monitoring effected by obtaining the occupancy image with said single imaging camera sensor of an imaging unit; detecting, by said imaging unit, occupancy or vacancy of said parking space by classifying said occupancy image; based on detecting vacancy of said parking space, providing the occupancy image to a graphical user interface of a human operator; receiving a change of status from the human operator for the parking space from the vacancy status to an occupied status; and in response to the change of status received from the human operator: sending a request to said imaging unit to capture the high resolution identity image of a vehicle occupying said parking space; capturing said high resolution identity image of said vehicle occupying said parking space, with said single imaging camera sensor; storing at least part of said high resolution identity image; and processing said high resolution identity image to extract a vehicle identifier of said vehicle from said high resolution identity image.

7. The method of claim 1, further comprising: in response to an inquiry, by a customer, that includes vehicle information entered in the form of one of a keyed in license plate number, a keyed in make or color of vehicle, or an encoded vehicle license plate number read from a receipt or access ticket issued to said customer: having a system controller compare said entered vehicle information to said vehicle identifier extracted from said high resolution identity image obtained by said single imaging camera sensor, identifying a location of said parking space based on a known location of said single imaging camera sensor which obtained said high resolution identity image, and charging a differential tariff to said customer based on said location of said parking space in which said vehicle is parked, wherein according to said differential tariff different individual parking spaces within the plurality of parking spaces are allowed to have different parking fees dependent on respective locations of said individual parking spaces.
3. The method of claim 2, wherein a status is indicated by illuminating a different color of a multicolor indicator, said multicolor indicator collocated with said imaging device, said illuminated color predefined to indicate said status
2. The method of claim 1, further comprising indicating a status by illuminating a corresponding color of a multicolor indicator, said multicolor indicator collocated with said single imaging camera sensor, said corresponding color predefined to indicate said status.
5. The method of claim 1, wherein said vehicle identifier includes at least one of: a license number of said vehicle and at least partial visual characterization of said vehicle.
3. The method of claim 1, wherein said vehicle identifier includes at least one of: a license number of said vehicle or at least partial visual characterization of said vehicle.
8. The method of claim 1, wherein said monitoring of said parking space comprises: (i) obtaining multiple images per second; and (ii) running each of said multiple images through a classification algorithm to determine whether said parking space is occupied; wherein said detecting occupancy of said parking space includes recognizing, by said classification algorithm, occupancy of said parking space.
4. The method of claim 1, wherein said monitoring of said parking space comprises: (i) obtaining multiple images per second; and (ii) running each of said multiple images through a classification algorithm to determine whether said parking space is occupied; wherein said detecting occupancy of said parking space includes recognizing, by said classification algorithm, occupancy of said parking space.
9. The method of claim 1, further comprising the step of: obtaining multiple images per second; and running a change detection algorithm on said multiple images to determine whether an event has occurred in said parking space, said event selected from the group including: arrival of said vehicle in said parking space and departure of said vehicle from said parking space; wherein said detecting occupancy of said parking space includes said change detection algorithm determining said arrival of said vehicle in said parking space.
5. The method of claim 1, further comprising: obtaining multiple images per second; and running a change detection algorithm on said multiple images to determine whether an event has occurred in said parking space, said event selected from the group including: arrival of said vehicle in said parking space and departure of said vehicle from said parking space, wherein said detecting occupancy of said parking space includes said change detection algorithm determining said arrival of said vehicle in said parking space.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the U.S. Patent.
	The U.S. Patent fails to explicitly disclose prior to parking said vehicle and wherein said vehicle information is entered to permit comparison by a system controller.
	Chew discloses prior to parking said vehicle and wherein said vehicle information is entered to permit comparison by a system controller ([0005] In accordance with a second aspect of the present invention, there is provided a method for use in the management of vehicle parking in a vehicle parking area having a plurality of vehicle parking spaces. The method comprises determining one or more identifying features of each of a plurality of vehicles located in vehicle parking spaces, receiving a request to locate a specific vehicle with at least one of said one or more identifying features, determining one or more possible locations for said specific vehicle based on said at least one of said one or more identifying features and the determined one or more identifying features of each of a plurality of vehicles, and displaying said one or more possible locations in response to said request. The one or more identifying features may comprise one or more of: the number plate, the color, the make and the model of a vehicle. [0059] For the purpose of exchanging information with the users, central controller 301, 303 can be built with interface for devices such as, but not limited to, in-vehicle units 131, audio devices 121, video devices 119, mobile devices 139, computers 133, LED panels, plasma display panels, and self-service kiosk 123. The communication between the central controllers 301,303 and the devices can be either wired or wireless.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the teachings of Chew in order to enable the accurate locating of the vehicles [See Chew].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 8, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chew [US 2009/0309760 A1] in view of McMordie et al. (Hereafter, “McMordie”) [US 2011/0063446 A1] in further view of Hausen et al. (Hereafter, “Hausen”) [US 2004/0059693 A1].
In regards to claim 1, Chew discloses a method of managing a plurality of parking spaces ([Abstract] A method for use in the management of vehicle parking in a vehicle parking area having a plurality of vehicle parking spaces, the method comprising determining the locations of vacant vehicle parking spaces; and displaying the locations of vacant vehicle parking spaces to people seeking to park vehicles.), comprising: (a) monitoring a parking space with an imaging device of an imaging unit ([Fig. 2 and 0022] At step 208, a camera sensor from a plurality of camera sensor network 202 in a car park repeatedly captures a sequence of a respective car park cell images.) (b) detecting, by said imaging unit, occupancy of said parking space ([0022, 0024, and Fig. 2] The captured cell images are sent for processing at a respective IPCCU from a plurality of IPCCUs 204, the processing being done at fixed or dynamic time intervals. At the IPCCUs 204, images received at step 205 are processed and segmented into vehicle and non-vehicle objects. At step 215, the vehicle objects are further processed to determine the event status by analysing the current and previous images and the image database is updated. Previous vehicle object databases are stored and retrieved at step 207. Parking status database are stored and retrieved at step 213. At step 219, each of the vehicle object is identified by its features and the parking status of the car park is formulated and updated in the database.); (c) assigning said parking space, in which said occupancy was detected ([0024-0025] At step 219, each of the vehicle object is identified by its features and the parking status of the car park is formulated and updated in the database. The combined output from step 217 (details of the incident status) and 219 (details of parking status) are channelled to a respective central controller (of a plurality of central controllers 206) and are stored in a respective central controller at step 221.), an occupied status ([0024-0025] At step 219, each of the vehicle object is identified by its features and the parking status of the car park is formulated and updated in the database. The combined output from step 217 (details of the incident status) and 219 (details of parking status) are channelled to a respective central controller (of a plurality of central controllers 206) and are stored in a respective central controller at step 221.); (d) obtaining, ([0007] a first detection unit for determining one or more identifying features of each of a plurality of vehicles located in vehicle parking spaces); ([0017] processing one or more images of the car park lots 101 to provide information regarding the locations and numbers of empty and occupied car park lots 101, and guidance information to locate the car park lots 101. The identification of vehicles 103 is achieved by processing one or more images of the vehicles 103, which may include identifying the license plate (i.e., a series of number and/or characters) of vehicles 103.); and (g) in response to an inquiry, by a customer, that includes vehicle information entered in the form of one of a keyed in license plate number, a keyed in make or color of vehicle, an encoded vehicle license plate number read from a receipt or access ticket issuing to said customer ([0005] In accordance with a second aspect of the present invention, there is provided a method for use in the management of vehicle parking in a vehicle parking area having a plurality of vehicle parking spaces. The method comprises determining one or more identifying features of each of a plurality of vehicles located in vehicle parking spaces, receiving a request to locate a specific vehicle with at least one of said one or more identifying features, determining one or more possible locations for said specific vehicle based on said at least one of said one or more identifying features and the determined one or more identifying features of each of a plurality of vehicles, and displaying said one or more possible locations in response to said request. The one or more identifying features may comprise one or more of: the number plate, the color, the make and the model of a vehicle. [0059] For the purpose of exchanging information with the users, central controller 301, 303 can be built with interface for devices such as, but not limited to, in-vehicle units 131, audio devices 121, video devices 119, mobile devices 139, computers 133, LED panels, plasma display panels, and self-service kiosk 123. The communication between the central controllers 301,303 and the devices can be either wired or wireless.), prior to parking said vehicle and wherein said vehicle information is entered to permit comparison by a system controller ([0033] The car park central controller 301 regulates the entry and exit of vehicles 325, and the locator central controller 303 tracks and monitors the vehicles 325 while they are within the car park premises 306. Although the car park central controller 301 and the locator central controller 303 is shown to be standalone and independent systems, in case the car park central controller 301 is a microprocessor-based system, the two central controllers 301, 303 can share the same microprocessor-based system i.e. the controllers 301, 303 can be integral. [0035] Cameras 311,317 are respectively mounted on the inside and outside of a car park premises 306. [0043] A single or network of cameras 311, 317 to monitor a region of interest inside and/or outside of a car park 306 and to provide the features mentioned above.): (1) having the system controller compare said entered vehicle information ([0033] The car park central controller 301 regulates the entry and exit of vehicles 325, and the locator central controller 303 tracks and monitors the vehicles 325 while they are within the car park premises 306. Although the car park central controller 301 and the locator central controller 303 is shown to be standalone and independent systems, in case the car park central controller 301 is a microprocessor-based system, the two central controllers 301, 303 can share the same microprocessor-based system i.e. the controllers 301, 303 can be integral. [0035] Cameras 311,317 are respectively mounted on the inside and outside of a car park premises 306. [0043] A single or network of cameras 311, 317 to monitor a region of interest inside and/or outside of a car park 306 and to provide the features mentioned above.) to said vehicle identifier extracted from said ([0007] a first detection unit for determining one or more identifying features of each of a plurality of vehicles located in vehicle parking spaces, an interface unit for receiving a request to locate a specific vehicle with at least one of said one or more identifying features, a processing unit for determining one or more possible locations for said specific vehicle based on said at least one of said one or more identifying features and the determined one or more identifying features of each of a plurality of vehicles); (2) identifying a location of said parking space based on a known location of said imaging device that obtained said ([0006] The detection unit may comprise a plurality of camera elements and an image processing unit for processing images obtained by the camera elements. Each camera element surveying one or more of the vehicle parking spaces. Each camera element may be arranged such that different cells of an image from the camera element is associated with one vehicle parking space, and the image processing determines the location of the vacant vehicle spaces based on individual cells of the images. [0007] a processing unit for determining one or more possible locations for said specific vehicle based on said at least one of said one or more identifying features and the determined one or more identifying features of each of a plurality of vehicles, and a display unit for displaying said one or more possible locations in response to said request [0066] As a driver is about to reverse into a parking lot, the camera detects this phenomenon and triggers a PTZ camera to capture the license plate of the vehicle. After the car is properly parked, the system will capture the time, which will be the commencement of parking fee. Similarly, when a car is about to leave a parking lot, this phenomenon is noticed by the scanning camera and the PTZ camera is activated to monitor the event and captures the time that the car leaves the parking lot.), and (3) charging a differential tariff to said customer based on said location of said parking space in which said vehicle is parked ([0028] The car park system 300, regulates vehicles 325 entering and leaving parking facility 306 by charging the users a parking fee. In order to provide supplemental value added services to the drivers and the car park operators, the system 300 is deployed in parallel with the car park system 100 described in the above embodiment. Supplemental services include but not limited to, vacant lots locating, parked vehicles locating, vacant lots reservation, vehicle safety surveillance, illegal parking enforcement, parked vehicle look-up, traffic flow forecast, and congestion control. [0066] As a driver is about to reverse into a parking lot, the camera detects this phenomenon and triggers a PTZ camera to capture the license plate of the vehicle. After the car is properly parked, the system will capture the time, which will be the commencement of parking fee. Similarly, when a car is about to leave a parking lot, this phenomenon is noticed by the scanning camera and the PTZ camera is activated to monitor the event and captures the time that the car leaves the parking lot. [0067] Payment of parking charges can be through cash card, where a booth can be positioned at the driver's side of the road for him to insert the cash card into a reader. Alternatively, if the city has implemented Electronic Toll Collection for use of its roads and highways, a similar device can be triggered by the camera system to deduct the parking charges.); 
McMordie discloses a method of managing a plurality of parking spaces, comprising: (a) monitoring a parking space with an imaging device of an imaging unit ([0014] FIG. 2 schematically depicts the principal optical, mechanical and electronic components for the saccadic dual-resolution camera in accordance with an embodiment of the invention.) ([0023] For example, a wide-angle camera may be mounted at a fixed location and orientated and trained on a scene and/or objects. Video images from the wide-angle camera are processed in real-time to identify likely candidate locations for objects of interest. Objects may include people, eyes, automobiles, retail items, inventory items, UPC symbols, and other optically-recognizable items.), a single high resolution image of a vehicle occupying said parking space ([0006] The field of view of a second camera fitted with a telephoto lens may then be aimed at the objects using a steerable mirror assembly to capture a high resolution image where the object of interest is predicted to be, based on image acquired by the wide-angle camera. Various image processing algorithms may be applied to confirm the presence of the object in the telephoto image. If an object is detected and the image is of sufficiently high quality, detailed facial, iris, alpha-numeric, or other pattern recognition techniques may be applied to the image. Recognition information is communicated by means of a data network to other devices connected to this network.), said high resolution image obtained by said imaging device ([0006] The field of view of a second camera fitted with a telephoto lens may then be aimed at the objects using a steerable mirror assembly to capture a high resolution image where the object of interest is predicted to be, based on image acquired by the wide-angle camera. Various image processing algorithms may be applied to confirm the presence of the object in the telephoto image. If an object is detected and the image is of sufficiently high quality, detailed facial, iris, alpha-numeric, or other pattern recognition techniques may be applied to the image. Recognition information is communicated by means of a data network to other devices connected to this network.); (e) storing at least part of said high resolution image ([0025] During operation, the following data streams are available for processing, analysis and/or storage: (i) a wide-angle overview video stream, available for streaming to a monitor or storage device in the same manner as conventional video surveillance equipment; (ii) video streams and/or still images of objects of interest within the scene, time-coordinated with the wide-angle overview video stream; and (iii) metadata indicating object-specific information recognized from the video streams. The metadata may include, for example, extracted facial descriptors, iris descriptors, license plate recognition character strings or other object-specific information. The metadata may also be time-indexed to allow coordination with the video streams.); (f) processing said high resolution image to extract a vehicle identifier of said vehicle from said high resolution image ([0008] In some cases, a processor is used to identify the objects (such as human anatomical features or license plate characters) based on the high-resolution image.); and ([0041] Video analytic and computer vision algorithms may also be used to locate and identify multiple moving vehicles within the wide-angle camera's field-of-view. By then aiming the telephoto camera towards the location of each vehicle's license plate in sequence, the system may be used to generate multiple high resolution video feeds of license plates, each corresponding to a particular vehicle within the scene. Using license plate recognition or optical character recognition algorithms, embodiments of the present invention may then be used to read the characters on the license plates.); (2) identifying a location of said parking space based on a known location of said imaging device that obtained said high resolution image ([0041] identifying license plate using high resolution image [Fig. 1] image storage), and 
Hausen discloses (3) charging a differential tariff to said customer based on said location of said parking space in which said vehicle is parked; wherein according to said differential tariff different individual parking spaces within the plurality of parking spaces are allowed to have different parking fees dependent on respective locations of said individual parking spaces ([0036-0038] Parking time data are reported by the terminal to the parking server either just before the end of the transaction or when financial transactions are periodically collected from the terminal, at the latest. As a result, according to the method covered by the invention, the tariff of a service, for instance parking fees, is determined on the basis of the requested parking time and the location of the terminal, and also on the basis of the user's personal parameters, which are defined when the user registers with the operator of the parking server (or during the subscription process), and which may include subscription to parking packages etc. These personal parameters are chiefly of two types, tariff parameters and payment parameters. Tariff parameters play a part in the calculation of the parking fees, taking account of the address of the user to apply a residential tariff etc. Payment parameters relate to the financial capacities allocated to the user in terms of value and time.  As with bank cards or credit, they may include a limit on the expenditure by the user over a given period of time or for a given transaction etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chew such that the image used for identifying the license plate is captured separately after an object is detected as disclosed by McMordie. The motivation behind this modification would have been to capture the second high resolution image for the purpose of identifying a license plate number, since the high resolution image is of better quality [See McMordie, 0004]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chew with the differential parking tariff as taught by Hausen. One with ordinary skill in the art may recognize that parking fees for parking lots may differ. Parking fees may be determined by length of time parking, location, and time of day. All of the claimed features are known and may be combined using known techniques to yield predictable results. 

In regards to claim 2, the limitations of claim 1 have been addressed. Chew discloses further comprising: (h) detecting, by said imaging device, vacancy of said parking space [Fig. 2, blocks 211 and 219]; and (i) assigning said parking space vacant status [Fig. 2, blocks 211 and 219].

In regards to claim 4, the limitations of claim 1 have been addressed. Chew discloses wherein said assigning of said occupied status further comprising: sending a notification from said imaging unit to a system processor indicating that said parking space is occupied ([0024-0025] At step 219, each of the vehicle object is identified by its features and the parking status of the car park is formulated and updated in the database. The combined output from step 217 (details of the incident status) and 219 (details of parking status) are channelled to a respective central controller (of a plurality of central controllers 206) and are stored in a respective central controller at step 221.); 
McMordie discloses sending a request from said system processor to said imaging unit to capture said high resolution image ([0023] For example, a wide-angle camera may be mounted at a fixed location and orientated and trained on a scene and/or objects. Video images from the wide-angle camera are processed in real-time to identify likely candidate locations for objects of interest. Objects may include people, eyes, automobiles, retail items, inventory items, UPC symbols, and other optically-recognizable items.) of said vehicle in said parking space ([0006] The field of view of a second camera fitted with a telephoto lens may then be aimed at the objects using a steerable mirror assembly to capture a high resolution image where the object of interest is predicted to be, based on image acquired by the wide-angle camera. Various image processing algorithms may be applied to confirm the presence of the object in the telephoto image. If an object is detected and the image is of sufficiently high quality, detailed facial, iris, alpha-numeric, or other pattern recognition techniques may be applied to the image. Recognition information is communicated by means of a data network to other devices connected to this network.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chew such that the image used for identifying the license plate is captured separately after an object is detected as disclosed by McMordie. The motivation behind this modification would have been to capture the second high resolution image for the purpose of identifying a license plate number, since the high resolution image is of better quality [See McMordie, 0004].

In regards to claim 5, the limitations of claim 1 have been addressed. Chew discloses wherein said vehicle identifier includes at least one of: a license number of said vehicle ([0017] processing one or more images of the car park lots 101 to provide information regarding the locations and numbers of empty and occupied car park lots 101, and guidance information to locate the car park lots 101. The identification of vehicles 103 is achieved by processing one or more images of the vehicles 103, which may include identifying the license plate (i.e., a series of number and/or characters) of vehicles 103.) and at least partial visual characterization of said vehicle.

In regards to claim 6, the limitations of claim 1 have been addressed. Chew discloses further comprising: directing said customer to said parking space, said directing includes issuing a plurality of navigation instructions to said customer ([0008] The method comprises processing one or more images of the car park spaces to provide information regarding the locations and numbers of empty and occupied car park spaces, and guidance information to their locations and processing one or more images of the vehicles occupying car park spaces, to identify one or more of their features, thereby to enable the accurate locating of the vehicles, and to provide guidance information to their locations.).

In regards to claim 8, the limitations of claim 1 have been addressed. Chew discloses wherein said monitoring of said parking space comprises: (i) obtaining multiple images per second ([0022] At step 208, a camera sensor from a plurality of camera sensor network 202 in a car park repeatedly captures a sequence of a respective car park cell images.); and (ii) running each of said multiple images through a classification algorithm to determine whether said parking space is occupied ([0022] The captured cell images are sent for processing at a respective IPCCU from a plurality of IPCCUs 204, the processing being done at fixed or dynamic time intervals. At the IPCCUs 204, images received at step 205 are processed and segmented into vehicle and non-vehicle objects. [0024] At step 219, each of the vehicle object is identified by its features and the parking status of the car park is formulated and updated in the database.); wherein said detecting occupancy of said parking space includes recognizing, by said classification algorithm, occupancy of said parking space ([0024-0025] At step 219, each of the vehicle object is identified by its features and the parking status of the car park is formulated and updated in the database. The combined output from step 217 (details of the incident status) and 219 (details of parking status) are channelled to a respective central controller (of a plurality of central controllers 206) and are stored in a respective central controller at step 221.).

In regards to claim 9, the limitations of claim 1 have been addressed. Chew discloses further comprising the step of: obtaining multiple images per second ([0022] At step 208, a camera sensor from a plurality of camera sensor network 202 in a car park repeatedly captures a sequence of a respective car park cell images.); and running a change detection algorithm on said multiple images to determine whether an event has occurred in said parking space ([0024] At step 215, the vehicle objects are further processed to determine the event status by analysing the current and previous images and the image database is updated. Previous vehicle object databases are stored and retrieved at step 207. Parking status database are stored and retrieved at step 213. At step 219, each of the vehicle object is identified by its features and the parking status of the car park is formulated and updated in the database.), said event selected from the group including: arrival of said vehicle in said parking space and departure of said vehicle from said parking space; wherein said detecting occupancy of said parking space includes said change detection algorithm determining said arrival of said vehicle in said parking space ([0024] At step 215, the vehicle objects are further processed to determine the event status by analysing the current and previous images and the image database is updated. Previous vehicle object databases are stored and retrieved at step 207. Parking status database are stored and retrieved at step 213. At step 219, each of the vehicle object is identified by its features and the parking status of the car park is formulated and updated in the database.).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chew in view of McMordie in further view of Hausen in even further view of Marinkovic et al. (Hereafter, “Marinkovic”) [WO 2006/106369 A1].
In regards to claim 3, the limitations of claim 2 have been addressed. Chew fails to explicitly disclose wherein a status is indicated by illuminating a different color of a multicolor indicator, said multicolor indicator collocated with said imaging device, said illuminated color predefined to indicate said status.
Marinkovic discloses wherein a status is indicated by illuminating a different color of a multicolor indicator, said multicolor indicator collocated with said imaging device, said illuminated color predefined to indicate said status ([Page 3] Parking-place status indicator, provided with red and green lamps, is located at each parking space. One lamp is always lit. The green lamp is lit when the parking place is free, and the red one when it is occupied or booked.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chew with the parking place status indicator at each parking space as taught by Marinkovic. The motivation behind this modification would have been to allow users to readily find a space available for parking, which is a desired feature in this field.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chew in view of McMordie in further view of Hausen in even further view of Awiszus et al. (Hereafter, “Awiszus”) [US 2004/0138929 A1].
In regards to claim 7, the limitations of claim 1 have been addressed. Chew fails to explicitly further comprising: displaying a thumbnail image of said parking space on a graphic user interface “GUI”; deciding whether said occupied status is incorrect, based on a visual review of said thumbnail image on said GUI; and correcting said occupied status if said parking space shown in said thumbnail image is vacant.
Awiszus discloses further comprising: displaying a thumbnail image of said parking space on a graphic user interface “GUI”; deciding whether said occupied status is incorrect, based on a visual review of said thumbnail image on said GUI; and correcting said occupied status if said parking space shown in said thumbnail image is vacant ([0015] FIG. 5 depicts a user interface for the table management system, in accordance with one embodiment of the present invention. [0038] FIG. 5 depicts a user interface for use with the table management system. The user interface includes a main seating viewing area 500, which contains a plurality of table icons 502. Each table icon represents a table 102, 104, and 106 in the restaurant 100. [0021] The computer is programmed to represent each table in the restaurant with an icon. The computer may be programmed to present a table as being in one of three states: (1) vacant; (2) occupied; and (3) anticipated to be vacant soon. The state of a particular table may be indicated by some distinguishing characteristic, e.g., the color of the table's icon.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chew such that the occupancy status change may be modified based on a visual review, as disclosed by Awiszus. All features are known and could have been combined using know techniques to yield predictable results.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chew in view of Yoo et al. (Hereafter, “Yoo”) [US Patent Number: 6,107,942].
In regards to claim 10, Chew discloses a system for managing a plurality of parking spaces ([Abstract] A method for use in the management of vehicle parking in a vehicle parking area having a plurality of vehicle parking spaces, the method comprising determining the locations of vacant vehicle parking spaces; and displaying the locations of vacant vehicle parking spaces to people seeking to park vehicles.), comprising: (a) at least one camera for acquiring a respective occupancy image of at least one parking space ([Fig. 2 and 0022] At step 208, a camera sensor from a plurality of camera sensor network 202 in a car park repeatedly captures a sequence of a respective car park cell images.); ([0022, 0024-0025, and Fig. 2] The captured cell images are sent for processing at a respective IPCCU from a plurality of IPCCUs 204, the processing being done at fixed or dynamic time intervals. At the IPCCUs 204, images received at step 205 are processed and segmented into vehicle and non-vehicle objects. At step 215, the vehicle objects are further processed to determine the event status by analysing the current and previous images and the image database is updated. Previous vehicle object databases are stored and retrieved at step 207. Parking status database are stored and retrieved at step 213. At step 219, each of the vehicle object is identified by its features and the parking status of the car park is formulated and updated in the database. The combined output from step 217 (details of the incident status) and 219 (details of parking status) are channelled to a respective central controller (of a plurality of central controllers 206) and are stored in a respective central controller at step 221.); (c) a memory for storing program code ([0074] The method and system of the example embodiment can be implemented on a computer system 800, schematically shown in FIG. 4. It may be implemented as software, such as a computer program being executed within the computer system 800, and instructing the computer system 800 to conduct the method of the example embodiment.) for: (i) assigning each said occupancy image a respective status selected from the group consisting of vacant and occupied ([0035] Each cell is being monitored and analysed repeatedly at a pre-defined time interval for one or more event status. These event status for vehicles parking, include, but not limited to, lot-vacant, lot-occupied, lot-in-transit, no-vehicle, vehicle-towards, vehicle-away, and vehicle-stop. The event status for car park surveillance, include, but not limited to, no-human, human-towards, human-away, crowd-towards, crowd-away, and crowd-stop.) ([0079] The application program is read and controlled in its execution by the processor 818.).
Yoo discloses a system for managing a plurality of parking spaces ([Abstract] A parking guidance and management system. The system provides graphical information regarding the relative availability of parking spaces within a parking garage or other large facility.), comprising: (a) at least one camera for acquiring a respective occupancy image of at least one parking space ([Col. 2] In one embodiment, a single sensor in the form of a camera, as shown in FIG. 3 may be used. As explained more fully below, a video camera may be used in conjunction with a vehicle location grid (or other indicator) to detect the presence of a vehicle in one or more spaces. By periodically comparing the video pattern of a typical empty space to an occupied space, the presence of a vehicle or the improper positioning of a vehicle can be detected. This comparison may be designed to involve a plurality of spaces, so that a single camera may be used to monitor several spaces.); (b) at least one multicolor indicator ([Fig. 3] the occupancy indication lights 52 and 54 are located on the local display 16 and the video camera 23 is located adjacent to the local display 16), each of said at least one multicolor indicator collocated with a respective camera of said at least one camera for indicating an occupancy status of said at least one parking space imaged by said respective camera ([Col. 3] The video camera 23 is installed with computer software having a pre-scanned image of the parking spaces it will be monitoring when the spaces are empty. As a vehicle occupies a certain space within the camera's range, the camera will transmit the changed image to the image processing computer then the image processing computer will verify the image change at the specific parking space by comparing a newly transmitted image to the pre-stored image of the empty spaces. The comparison is done with a computer software for image processing (hereinafter referred to herein as "CSIP") system. By using the computer software for image processing, the system provides reliable verification that a space has been occupied or has become unoccupied and relays the information to an aisle controller 19 located within the aisle display 18 of the aisle in which the space is located. [Col. 4] The local displays 16 are each associated with a pair of spaces 15 on opposite sides of an aisle. The local displays 16 are connected to the aisle controller 19 so that the local displays 16 can be coordinated to provide an array of green or red lights, depending on whether there is an available space within an aisle.); ([Col. 3] The video camera 23 is installed with computer software having a pre-scanned image of the parking spaces it will be monitoring when the spaces are empty. As a vehicle occupies a certain space within the camera's range, the camera will transmit the changed image to the image processing computer then the image processing computer will verify the image change at the specific parking space by comparing a newly transmitted image to the pre-stored image of the empty spaces. The comparison is done with a computer software for image processing (hereinafter referred to herein as "CSIP") system. By using the computer software for image processing, the system provides reliable verification that a space has been occupied or has become unoccupied and relays the information to an aisle controller 19 located within the aisle display 18 of the aisle in which the space is located. [Col. 4] The local displays 16 are each associated with a pair of spaces 15 on opposite sides of an aisle. The local displays 16 are connected to the aisle controller 19 so that the local displays 16 can be coordinated to provide an array of green or red lights, depending on whether there is an available space within an aisle.), and (ii) illuminating said predefined color of said multicolor indicator according to said status ([Fig. 12 and Col. 8] FIG. 12 shows the local display 16 with the green light 52 and the red light 54, which preferably hang from the ceiling in the center of an aisle. As discussed above, the lights 52 and 54 of the local displays in an aisle will present uniform arrays or rows of lights of the same color to indicate to a driver some distance away whether an aisle has (green) or does not have (red) any available spaces.); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chew with explicit teachings of status indicators for the parking spaces as taught by Yoo. The motivation behind this modification would have been to improve the experiences in a crowded self-parking garage [See Yoo].

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chew in view of Yoo in further view of Awiszus et al. (Hereafter, “Awiszus”) [US 2004/0138929 A1].
In regards to claim 11, the limitations of claim 10 have been addressed. Chew fails to explicitly disclose further comprising: (e) a display device for displaying at least a portion of said occupancy images; and wherein said memory further stores program code for: (iii) displaying said occupancy images on said display device along with said respective assigned statuses thereof.
Awiszus discloses further comprising: (e) a display device for displaying at least a portion of said occupancy images; and wherein said memory further stores program code for: (iii) displaying said occupancy images on said display device along with said respective assigned statuses thereof ([0015] FIG. 5 depicts a user interface for the table management system, in accordance with one embodiment of the present invention. [0038] FIG. 5 depicts a user interface for use with the table management system. The user interface includes a main seating viewing area 500, which contains a plurality of table icons 502. Each table icon represents a table 102, 104, and 106 in the restaurant 100. [0021] The computer is programmed to represent each table in the restaurant with an icon. The computer may be programmed to present a table as being in one of three states: (1) vacant; (2) occupied; and (3) anticipated to be vacant soon. The state of a particular table may be indicated by some distinguishing characteristic, e.g., the color of the table's icon.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chew with the teachings of Awiszus. All features are known and could have been combined using know techniques to yield predictable results.

In regards to claim 12, the limitations of claim 11 have been addressed. Chew fails to explicitly disclose further comprising: (f) an input device for correcting said respective assigned statuses as displayed on said display device, wherein said at least one camera, said display device, said memory, said at least one multicolor indicator and said input device are in electronic communication with said processor.
Yoo discloses further comprising: (f) an input device for correcting said respective assigned statuses as displayed on said display device ([Col. 5] The central computer 25 has as an additional input the main input device 27, which is preferably a keyboard, to allow the operator of the facility to instruct and program the main computer 25. The main computer 25 is also attached to an office display 29 which enables the operator, upon appropriate instructions or keystrokes, to view any of the various display's video advertising messages.), wherein said at least one camera ([Fig. 6] camera 23, camera 40), said display device ([Fig. 6] office display 29), said memory, said at least one multicolor indicator and said input device ([Fig. 6] input device 27) are in electronic communication with said processor [Fig. 6].
Awiszus discloses further comprising: (f) an input device for correcting said respective assigned statuses as displayed on said display device, wherein said at least one camera, said display device, said memory, said at least one multicolor indicator and said input device are in electronic communication with said processor ([0015] FIG. 5 depicts a user interface for the table management system, in accordance with one embodiment of the present invention. [0038] FIG. 5 depicts a user interface for use with the table management system. The user interface includes a main seating viewing area 500, which contains a plurality of table icons 502. Each table icon represents a table 102, 104, and 106 in the restaurant 100. [0021] The computer is programmed to represent each table in the restaurant with an icon. The computer may be programmed to present a table as being in one of three states: (1) vacant; (2) occupied; and (3) anticipated to be vacant soon. The state of a particular table may be indicated by some distinguishing characteristic, e.g., the color of the table's icon.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chew with the teachings of Yoo and such that the occupancy status change may be modified based on a visual review, as disclosed by Awiszus. All features are known and could have been combined using know techniques to yield predictable results.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chew in view of Yoo in further view of Awiszus in even further view of Lee [US 2008/0258935 A1].
In regards to claim 13, the limitations of claim 12 have been addressed. Chew fails to explicitly disclose wherein said program code implements a self-modifying classification algorithm for assigning said respective statuses.
Lee discloses wherein said program code implements a self-modifying classification algorithm for assigning said respective statuses ([0045] With reference to FIGS. 2 and 3, when a vehicle enters via an entrance, the parking management program provided in the server unit 500 displays unit compartments available for parking on the parking status guidance screen 610. Preferably, the unit compartments available for parking as well as layout are displayed, for example, in a red flicking manner. At this time, when the vehicle moves to a location available for parking, a bright light representing a space available for parking, for example, guidance light such as green light or white light is emitted, thereby readily finding out the space available for parking. By this structure, the driver can find out the empty space available for parking immediately, without wandering the parking lot. Moreover, in case of large parking, an additional effect of making smooth flow can be obtained automatically.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chew with the automatic changing of the status of the parking spaces by the parking management program as taught by Lee in order to smooth the flow of traffic and parking in the parking area/garage [See Lee].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482